OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply and amendment filed 9/19/2022. 
Claims 1-41 are pending. Claims 13-41 are withdrawn. 
Previous rejections of claims 2-6 and 9 under 35 USC 112 are withdrawn. Previous rejections of claims 1-2, 4-8, and 10-12 under 35 USC 103 are maintained. New rejection of claims 3 and 9 under 35 USC 103 as necessitated by the amendments to the claim are provided below. 
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive. Applicant argues the art fails to teach providing a slip stream of separated gas as the stripping gas for use in the stripping column.
Applicant’s argument has been considered but is not persuasive. In response, Examiner agrees that Soliman is silent regarding stripping the oil in the stripping column using a gas comprising the separated gaseous stream. However, Soliman teaches an apparatus for stripping the oil outlet from the separator using a supplied stripping gas. Soares da Silva teaches a three phase separator configured to separate a slip stream of the gaseous outlet and supply the gas slip stream as stripping gas to the separator apparatus. It would have been obvious to modify the apparatus of Soliman in view of Soares da Silva to supply the stripping gas utilizing a valve and slip stream to remove and use a portion of the gas from the three phase separator. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman (US 2018/0187095) in view of Soares da Silva (US 2020/0346140).
With respect to claim 1, Soliman teaches an apparatus comprising a series of three phase separators for separation a production fluid including three outputs for gas, oil and water (figure 4). Soliman teaches a heater coupled to the oil outlets (332 356 figure 4; 558 figure 5). Soliman teaches a gas stripping column 402 570 configured to receive the final heated oil stream and configured to receive a striping gas stream 406 572 for stripping the heated oil (figure 4 and 5).
Soliman is silent regarding a flow control valve on the gas outlet configured to provide a slip stream as the gas to the stripping column. 
	However, in related art Soares da Silva teaches a three phase production separator having an oil water and gas outlet wherein the gas outlet includes a flow control valve for withdrawing a slip stream for use in stripping liquid configured to direct the gas for stripping in the apparatus. Given Soliman teaches the stripper configured to receive any relatively low H2S gas for stripping and Soares da Silva teaches an apparatus configured to remove a portion of the gas for aiding ins separation of the crude oil, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a flow control valve and slip stream configured to provide the needed stripping gas to the stripper column.
With respect to claim 2, Soliman apparatus further includes an oil-water separator, i.e. coalesce, 580 configured to receive the water output (figure 5). 
With respect to claims 4, 10 and 11, Soliman apparatus further includes a degassing tank 358 upstream of the stripper (figure 4; 0063). Where a portion of the stripped oil (i.e. third oil output) is returned to the stripper, it would have been within the skill of one in the art to also pass the stream through the degassing vessel providing a combined output for feed to the stripper.
With respect to claim 5, Soliman teaches combining all gas streams from all the vessels (figure 4 5). Where a flash vessel was included, it would have been obvious to include that gas stream in the combined line. 
Claims 6 and 7 recite method limitations and is given little weight in the apparatus claim. Further it would have been obvious to one of ordinary skill in the art at the time of filing to send the separated oil product and separated water product to a pipeline, processing unit, or other location for additional use or treatment. 
With respect to claims 8 and 12, Soliman is silent regarding a pressure valve coupled to regulate the stripping column. However, pressure valves are well known in the art for controlling column pressure and thus would have been obvious to one of ordinary skill in the art.

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman (US 2018/0187095) in view of Soares da Silva (US 2020/0346140) as applied to claim 1 above, further in view of Mueller (US 8,992,838). 
With respect to claim 3 and 9, Soliman teaches a system comprising a series of separators to separate oil, water and gaseous components of a produced oil. Soliman is silent regarding a further flash tank and low pressure combustor. Mueller teaches a system for recovering flash gas from produced oil, including a system comprising a three phase separator and downstream oil flash tank with flash gas recovery system and teaches a flare for burning the off gases when needed to dispose of (figure 1-2; col. 4-col. 5). It would have been obvious to one of ordinary skill in the art to utilizes a flash tank and flare to allow burning off gases where needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771   
                                                                                                                                                                                                     /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771